DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/22/2021 has been entered.  Claims 1-8 are pending in the application.  Claims 9-12 have been cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 6/10/2020.

Specification
The disclosure is objected to because of the following informalities:  
Specification paragraph [0001] is missing a statement that says the application is a 371 of PCT/KR2017/000435, filed 1/13/2017, and also claims priority to application KR10-2016-0010355, filed 1/27/2016.
The abstract of the disclosure is objected to because:
-Line 2: please correct “an conventional syringe” to “a conventional syringe”.  
-Line 7: please correct “a conventional syringe” to “the conventional syringe”.
-Line 9: please correct “the product” to “the conventional syringe”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 5, and 7 are objected to because of the following informalities:  
-Claim 1, line 19: please correct “the through-hole” to “the through-hole of the rotary pin” since there are two separate “through-holes” mentioned in claim 1.
-Claim 1, line 22: please correct “the through-hole” to “the through-hole of the rotary pin” since there are two separate “through-holes” mentioned in claim 1.
-Claim 3, line 2: please correct “into the hub” to “into the hub of the injection needle”.
-Claim 3, line 2: please correct “to the hub” to “to the hub of the injection needle”.
-Claim 5, line 19: please correct “user’s manipulation.” to “user’s manipulation,”.
-Claim 7, line 2: please correct “into the hub” to “into the hub of the injection needle”.
-Claim 7, line 2: please correct “to the hub” to “to the hub of the injection needle”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes the limitation of “an opening/closing means for selectively opening or closing the injection flow passage”, which meets the three prong test and is being interpreted under 35 U.S.C. 112(f).  The specification discloses the “opening/closing means” to include a “hermetic space 410” and a “flange 420” (specification page 5 lines 7-8, page 10 lines 5-6).
Additionally, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the suction flow passage…is provided with a through hole formed in any one of the injection needle, a connector…and the cylinder.  It is unclear how the through-hole could be formed in the injection needle and still meet the limitation that liquid medicine is sucked into the cylinder through the suction needle without passing through the injection needle.  The Examiner interprets that if the through-hole is provided in the injection needle, then the liquid medicine would necessarily pass through the injection needle during suction.  The Examiner suggests to remove “the injection needle” from “a through-hole formed in any one of the injection needle, a connector for connecting the injection needle to the cylinder, and the cylinder”.
Claims 2-4 are rejected due to their dependency on rejected claim 1.
Claim 5 recites that the suction flow passage…is provided with a through hole formed in any one of the injection needle, a connector…and the cylinder.  It is unclear how the through-hole could be formed in the injection needle and still meet the limitation that liquid medicine is sucked into the cylinder through the suction needle without passing through the injection needle.  The Examiner interprets that if the through-hole is provided in the injection needle, then the liquid medicine would necessarily pass through the injection needle during suction.  The Examiner suggests to remove “the injection needle” from “a through-hole formed in any one of the injection needle, a connector for connecting the injection needle to the cylinder, and the cylinder”.
Claims 6-8 are rejected due to their dependency on rejected claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the syringe as claimed, specifically including a suction needle, wherein the suction flow passage is separate from the injection flow passage such that liquid medicine is sucked into the cylinder through the suction needle without passing through the injection needle, wherein the injection needle is closed by the opening/closing means upon suction of the liquid medicine through the suction flow passage.  The closest prior art is Hicks (US Patent Application Publication No. 2008/0172006) modified by Runfola (US Patent Application Publication No. 2010/0010450).  Hicks discloses a syringe comprising a cylinder (5900A), the syringe being formed with an injection flow passage (upward 
	
Claims 2-4 are allowable by virtue of their dependency on allowable claim 1.
	
In regards to independent claim 5, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the syringe as claimed, specifically including a suction needle, wherein the suction flow passage is separated from the injection flow passage such that liquid medicine is sucked into the cylinder through the suction needle without passing through the injection needle, wherein the injection needle is closed by the opening/closing means upon suction of the liquid medicine through the suction flow passage.  The closest prior art is Kim (KR-
	
Claims 6-8 are allowable by virtue of their dependency on allowable claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783